Exhibit 10.26

CONSENT AND FIRST AMENDMENT TO

LOAN AND SECURITY AGREEMENT

This CONSENT AND FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT (this
“Amendment”) is entered into as of the 24th day of November, 2010, by and among
SILICON VALLEY BANK (“Bank”), BANKS.COM, INC., a Florida corporation (“Parent”),
INTERSEARCH CORPORATE SERVICES, INC., a Nevada corporation (“Intersearch”), and
DOTTED VENTURES, INC., a Delaware corporation (“Dotted”, and together with
Parent and Intersearch, jointly and severally, collectively and individually,
referred to herein as “Borrower”), whose address is 222 Kearny Street, Suite
550, San Francisco, California 94108.

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of March 3, 2010, (as the same may from time to time be amended,
modified, supplemented or restated, the “Loan Agreement”). Bank has extended
credit to Borrower for the purposes permitted in the Loan Agreement.

B. Parent wishes to enter into a sale-leaseback arrangement with Domain Capital
under which Parent would transfer ownership of the assets of Parent described in
Exhibit A attached hereto as the “Domain Name Collateral” to Domain Capital and
Domain Capital would extend credit to Parent in an approximate amount of
$600,000, with monthly payments from Parent to Domain Capital over a period of
five years (the “Domain Capital Financing”).

C. In connection with the Domain Capital Financing, Domain Capital requires Bank
to terminate its Lien on the Domain Name Collateral.

D. Borrower has requested Bank’s consent to the Domain Capital Financing and
Bank’s agreement to terminate its Lien on the Domain Name Collateral.

E. Bank has agreed to consent to the Domain Capital Financing and to terminate
its Lien on the Domain Name Collateral, in accordance with the terms, subject to
the conditions and in reliance upon the representations and warranties set forth
below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Consent. Subject to the terms set forth herein, Bank hereby consents to the
Domain Capital Financing and the entrance into the Domain Capital Financing
shall not, in and of itself, constitute an “Event of Default” under Section 8 of
the Loan Agreement.



--------------------------------------------------------------------------------

3. Amendments to Loan Agreement.

3.1 Section 2.2.4 (Collateral Handling Fee). The reference in Section 2.2.4 of
the Loan Agreement to “fifty-five hundredths of one percent (0.55%)” is hereby
deleted and replaced with “seven tenths of one percent (0.7%)”.

3.2 Section 13 (Definitions). The following terms and their definitions in
Section 13 of the Loan Agreement are hereby amended by deleting them in their
entirety and replacing them with the following:

“Facility Amount” is One Million Two Hundred Fifty Thousand Dollars
($1,250,000).

“Net Cash” is an amount equal to Borrower’s unrestricted cash and Investments
with maturities of fewer than twelve (12) months held at or through Bank, minus
all of Borrower’s outstanding Indebtedness.

3.3 Exhibit A (Collateral). Bank hereby terminates its Lien on the Domain Name
Collateral and agrees that Exhibit A of the Loan Agreement is hereby amended in
its entirety and replaced with the Exhibit A attached hereto.

3.4 Exhibit B (Compliance Certificate). Exhibit B of the Loan Agreement is
hereby amended in its entirety and replaced with the Exhibit B attached hereto

4. Limitation of Amendment.

4.1 The consent set forth in Section 2 and the amendments set forth in
Section 3, above, are effective for the purposes set forth herein and shall be
limited precisely as written and shall not be deemed to (a) be a consent to any
amendment, waiver or modification of any other term or condition of any Loan
Document, or (b) otherwise prejudice any right or remedy which Bank may now have
or may have in the future under or in connection with any Loan Document.

4.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;



--------------------------------------------------------------------------------

5.3 The organizational documents of Borrower delivered most recently to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized by all necessary action on the part of
Borrower;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

7. Prior Agreement. Except as expressly provided for in this Amendment, the Loan
Documents are hereby ratified and reaffirmed and shall remain in full force and
effect. This Amendment is not a novation and the terms and conditions of this
Amendment shall be in addition to and supplemental to all terms and conditions
set forth in the Loan Documents. In the event of any conflict or inconsistency
between this Amendment and the terms of such documents, the terms of this
Amendment shall be controlling, but such document shall not otherwise be
affected or the rights therein impaired.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to $2,500, and
(c) payment of Bank’s legal fees and expenses in connection with the negotiation
and preparation of this Amendment.



--------------------------------------------------------------------------------

10. Governing Law. This Amendment and the rights and obligations of the parties
hereto shall be governed by and construed in accordance with the laws of the
State of California.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWER: BANKS.COM, INC. By  

/s/ Daniel O’Donnell

Name:  

Daniel O’Donnell

Title:  

President & CEO

INTERSEARCH CORPORATE SERVICES, INC. By  

/s/ Kimberly O’Donnell

Name:  

Kimberly O’Donnell

Title:  

President

DOTTED VENTURES, INC. By  

/s/ Daniel O’Donnell

Name:  

Daniel O’Donnell

Title:  

President & CEO

 

BANK: SILICON VALLEY BANK By  

/s/ Vincent Vallejos

Name:  

Vincent Vallejos

Title:  

Relationship Manager